         

Exhibit 10.1
     The following summarizes the current compensation information regarding
certain of the issuer’s executive officers. It is intended only to be a summary
of existing arrangements and is not intended to provide any additional rights to
any officer.
     (e) On March 2, 2009, the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of Big 5 Sporting Goods Corporation (the
“Company”) approved no changes to the annual base salaries for the Company’s
executive officers for fiscal 2009. The following table sets forth the annual
base salaries for fiscal 2009 for the Company’s Chief Executive Officer, Chief
Financial Officer, and each of the Company’s three other most highly compensated
executive officers during the fiscal year ended December 28, 2008 (salary
information for the prior year is also included for comparison purposes):

                  NAME AND POSITION   FISCAL YEAR   ANNUAL SALARY
Steven G. Miller
    2009     $ 473,000  
Chairman of the Board, President and

    2008     $ 473,000  
Chief Executive Officer
               
 
               
Barry D. Emerson
    2009     $ 325,000  
Senior Vice President and Chief Financial
    2008     $ 325,000  
Officer
               
 
               
Thomas J. Schlauch
    2009     $ 270,000  
Senior Vice President, Buying
    2008     $ 270,000  
 
               
Richard A. Johnson
    2009     $ 244,000  
Executive Vice President
    2008     $ 244,000  
 
               
Gary S. Meade
    2009     $ 209,000  
Senior Vice President, General Counsel

    2008     $ 209,000  
and Secretary
                       Also, on March 2, 2009, the Compensation Committee
authorized the payment of an annual cash bonus to each of the foregoing
executive officers in respect of the year ended December 28, 2008 (fiscal 2008),
which amounts were as follows (bonuses previously paid for the prior year are
also shown for comparison purposes):                   NAME   FISCAL YEAR  
BONUS
Steven G. Miller
    2008     $ 250,000  
 
    2007     $ 500,000  
 
               
Barry D. Emerson
    2008     $ 110,000  
 
    2007     $ 175,000  
 
               
Thomas J. Schlauch
    2008     $ 134,000  
 
    2007     $ 214,000  
 
               
Richard A. Johnson
    2008     $ 122,000  
 
    2007     $ 194,000  
 
               
Gary S. Meade
    2008     $ 69,000  
 
    2007     $ 110,000  

 